              Case 20-10910-CSS           Doc 312-1    Filed 06/11/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                    ) Chapter 11
                                                         )
TZEW HOLDCO LLC, et al.,1                                 ) Case No. 20-10910 (CSS)
                                                         )
                               Debtors.                   ) (Jointly Administered)
                                                          ) Document Reference: 227



       ORDER GRANTING MOTION FOR RELIEF FROM STAY PURSUANT
   STIPULATION (I) PROVIDING ALFRED J. JOHNSON LIMITED RELIEF FROM
             THE AUTOMATIC STAY TO PURSUE STATE COURT
    ACTION AGAINST DEBTORS AND RECOVER SOLELY FROM AVAILABLE
          INSURANCE PROCEEDS AND (II) WAIVER OF RECOVERY
          OF CLAIM AGAINST THE DEBTORS AND THEIR ESTATES


         Upon the parties’ Stipulation for Granting Relief from Stay, filed herein,


        IT IS ORDERED THAT 11 U.S.C. § 362 automatic stay shall be lifted in favor of Alfred
J. Johnson effective immediately.

         IT IS FURTHER ORDERED that the automatic stay pursuant 11 U.S.C. § 362(d) of the
Bankruptcy Code is immediately modified and lifted, to permit Movant Alfred J. Johnson to
pursue prosecution of his personal injury claims against Apex Parks Group, LLC in State Court
to final judgment or other negotiated resolution; and

        IT IS FURTHER ORDERED that Alfred J. Johnson be allowed to collect on his claims
via a negotiated resolution or judgment from any and all available insurance policy proceeds.




Dated: June 11th, 2020                                CHRISTOPHER S. SONTCHI
                                                      UNITED STATES BANKRUPTCY JUDGE
               Case 20-10910-CSS              Doc 312-1        Filed 06/11/20        Page 2 of 2




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holding s, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11
cases is: 3405 Michelson Drive, Irvine CA 92612.
DOCS_DE:228822.1 04420/001
